752 N.W.2d 518 (2008)
Trudy L. ADAMS, Relator,
v.
HORMEL FOODS CORPORATION, Self-Insured, Respondent, and
Blue Cross & Blue Shield of Minnesota, Mayo Foundation, and Hormel Foods Corporation, Intervenors.
No. A08-236.
Supreme Court of Minnesota.
July 16, 2008.
Donaldson V. Lawhead, Austin, MN, for Relator.
Mary E. Kohl, Stacey A. Molde, Johnson & Condon, PA, Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 8, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice